F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 16 1999
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 TOMI EDWARD JENNINGS, JR.,

          Plaintiff-Appellant,
 v.
                                                        No. 98-8068
                                                  (D.C. No. 98-CV-141-B)
 DISTRICT COURT FOR THE
                                                         (D. Wyo.)
 SEVENTH JUDICIAL DISTRICT,
 NATRONA COUNTY,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.




      Tomi E. Jennings, Jr., appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 suit against the Seventh Judicial District Court in Natrona County,

Wyoming. The district court dismissed his civil rights complaint because



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
Jennings failed to pay the requisite filing fee. Although Jennings had moved to

proceed in forma pauperis, a magistrate judge denied the motion pursuant to 28

U.S.C. § 1915(g),

      because the prisoner, on 3 or more occasions, while incarcerated or
      detained, brought an action or appeal in a U.S. Court that was
      dismissed on the grounds that it was frivolous, malicious or failed to
      state a claim upon which relief may be granted, and the prisoner has
      not shown imminent danger of serious physical injury.

In its order dismissing the case, the district court simply reiterated, without

elaboration, that Jennings was “subject to the filing fee requirements under 28

U.S.C. § 1915(g).”

      Because neither the magistrate judge nor the district court specified which

prior actions or appeals brought by Jennings were frivolous, we cannot properly

review the order denying IFP status or dismissing the appeal. Consequently, we

REMAND for the district court to enumerate and explain which prior actions or

appeals formed the basis for its denial of IFP status. 1




      1
       On appeal, Jennings moves to amend his pleadings pursuant to Fed. R.
Civ. P. 15(b) to include an allegation that he is in imminent danger. We will not
address this motion, as the proper forum for such a motion is the district court.
Furthermore, because the question is not before us, we do not express an opinion
as to whether Jennings can file the motion in the district court at this time.

                                          -2-
The mandate shall issue forthwith.



                               ENTERED FOR THE COURT



                               David M. Ebel
                               Circuit Judge




                                 -3-